Wagner, Judge,
delivered the opinion of the court.
This was a petition for a mandamus, and the facts are agreed upon ; they show that the relator had a contract to do the binding for the State; that before the contract expired certain books were delivered to him to be bound, but that he did not complete the performance of the work, till after the expiration of the contract. The State received the work and made no objections on the ground that it was not completed in time; and having so received it without raising any objections. I am clearly of the opinion, that the relator is untitled to his pay.
Let a peremptory writ issue.
The other judges concur.